Case 1:09-cr-01015-JGK Document 439 Filed 12/17/20 Page 1 of 8




                                         Application granted. SO ORDERED.

                                         New York, New York
                                         December 17, 2020

                                         /s/ John G. Koeltl
                                         John G. Koeltl, U.S.D.J.
Case 1:09-cr-01015-JGK Document 439 Filed 12/17/20 Page 2 of 8
Case 1:09-cr-01015-JGK Document 439 Filed 12/17/20 Page 3 of 8
Case 1:09-cr-01015-JGK Document 439 Filed 12/17/20 Page 4 of 8
Case 1:09-cr-01015-JGK Document 439 Filed 12/17/20 Page 5 of 8
Case 1:09-cr-01015-JGK Document 439 Filed 12/17/20 Page 6 of 8
Case 1:09-cr-01015-JGK Document 439 Filed 12/17/20 Page 7 of 8
Case 1:09-cr-01015-JGK Document 439 Filed 12/17/20 Page 8 of 8
